Citation Nr: 1646776	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-09 231	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to September 1973.

These matters come before the Board of Veterans' Appeals (Board), on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a notice of disagreement (NOD) with that determination in January 2012.  In February 2014, the Veteran was issued a statement of the case (SOC).  In March 2014, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file. 

Although not formally certified to the Board, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is inherent in the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, and as such, it has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a higher initial rating for his service-connected depressive disorder.  Also, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Previously, entitlement to a TDIU was raised and withdrawn in this case.  See Veteran Statement, 2 (Jan. 18, 2012) (VBMS) (noting that the Veteran tried to "get employment" but kept "getting turned down."); see also Veteran Statement, 1 (July 18, 2012) (VBMS) (noting that the Veteran was currently employed and not asking for TDIU).  Years after withdrawing his claim, the Veteran testified that he was not employed and his service-connected disability "played a big role."  See Hearing Transcript, 5 (May 16, 2016) (VBMS) (describing homicidal tendencies and violent threats).  In light of this testimony, the Board finds that entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that the Veteran was provided with a VA examination in October 2015.  The examiner specifically indicated that no hallucinations, delusions, or suicidal ideation were reported.  See VA examination, 5 (Nov. 2, 2015) (VBMS).  The examiner also indicated that there was not a persistent danger of the Veteran hurting himself or others.  See id. 

During his May 2016 hearing, the Veteran described hearing voices, suicidal ideations, and homicidal ideations.  See Hearing Transcript, 2-3 (May 16, 2016) (VBMS).  Consequently, the Board finds persuasive evidence that the Veteran's condition appears to have worsened and that a new VA examination is necessary to fairly adjudicate his claims on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected depressive disorder.  The examiner should address how the Veteran's depressive disorder impacts his ability to secure and maintain substantially gainful employment.  
2.  Then, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

